 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6    MARIA MAGDALENA FUENTES REYES,                         Case No. 2:19-cv-02086-GMN-EJY
 7                                         Petitioner,
             v.                                                            ORDER
 8
      CHAD WOLF, et al.,
 9
                                        Respondents.
10

11          Petitioner Maria M. Fuentes Reyes has filed a Petition for Writ of Habeas Corpus (ECF
12   No. 1) pursuant to 28 U.S.C. § 2241 along with a Combined Memorandum of Points and
13   Authorities in Support of Petition for Writ of Habeas Corpus and Emergency Motion for
14   Temporary Restraining Order (ECF No. 2). Upon review of the docket, the Court finds that the
15   combined memorandum and motion violates the requirements set forth in the Local Rules of
16   Practice that (1) a “motion and supporting memorandum of points and authorities must be
17   combined into a single document that complies with the page limits in LR 7-3,” LR 7-2(a);
18   (2) “[f]or each type of relief requested or purpose of the document, a separate document must be
19   filed and a separate event must be selected,” LR IC 2-2(a)(3)(A); and (3) exhibits must “be attached
20   as separate files,” LR IC 2-2(d); see also LR IA 10-3. Electronic filers are prohibited from
21   combining a motion, memorandum of points and authorities, declaration, and/or exhibits into one
22   Portable Document Format (PDF) document and then filing that single PDF as the “main
23   document” in CM/ECF’s document upload screen. LR IC 2-2(a)(3)(A) (exhibits “must not be
24   filed as part of the base document in the electronic filing system”). This practice makes it
25   impossible for the Court to seal or unseal specific documents as needed because the docketing
26   clerks cannot separate the pages for sealing purposes. See LR IA 10-5(b). Instead, the Local Rules
27   require litigants to save each document or exhibit as a separate PDF document and then file each
28   PDF in CM/ECF’s document upload screen as “attachments” to a main document.


                                                         1
 1           Counsel are responsible for informing themselves and instructing their staff regarding the

 2   correct electronic filing procedures.1 Failure to follow the Local Rules of Practice and proper

 3   CM/ECF filing procedures will delay and complicate the Court’s review of the docket. The Court

 4   may strike from the record any prospective filings that fail to comply with the Local Rules. Ready

 5   Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (district courts have the inherent

 6   power to strike an improperly filed document) (quotation omitted).

 7           IT IS THEREFORE ORDERED that Petitioner Maria M. Fuentes Reyes AMEND the

 8   Petition for Writ of Habeas Corpus (ECF No. 1) to include the memorandum of points and

 9   authorities and REFILE the supporting exhibits to comply with the Local Rules of Practice and

10   the Court’s CM/ECF filing procedures.

11           DATED: December 12, 2019
12

13
                                                               GLORIA M. NAVARRO
14                                                             UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
     1
       The parties are encouraged to contact the CM/ECF Helpdesk at (702) 464-5555 prior to filing should they
27   have any technical questions. For additional direction, the parties may also refer to the updated procedures
     in CM/ECF Version 4.0 Enhancements and Changes, which is available on the Court’s website.
28


                                                          2
